DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-14, drawn to a plasma processing apparatus, classified in at least H01J37/32091.
II. Claim 15, drawn to a method of etching, classified in H01L21/3065.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed could perform a materially different process/method such as deposition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Furthermore, if Applicant elects invention group I drawn to the plasma processing apparatus a further species election is required. A selection from each Species group below is required. An example of a proper species election would be A3 and B1. This application contains claims directed to the following patentably distinct species: 
Species A circuit configuration:
Species A1: Fig. 1, apparatus 1
Species A2: Fig. 3, apparatus 1B
Species A3: Fig. 4, apparatus 1C
Species B: sheath adjuster and focus ring configuration:
Species B1: drawn claims 2, 9, 10, 13 to Fig. 2A and 2B and disclosed in paragraph [0050]
Species B2: drawn claims 4, 7, 11, 14 to Fig. 7A and 7B and disclosed in paragraph [0091].
The species are independent or distinct because:
 With regards to Species A, as understood from Fig. 1, 3, 4, the circuit configurations have different structures, some of the main differences are discussed below:
Species A1: Fig. 1, plasma processing apparatus 1, having variable impedance circuit 81 and variable impedance circuit 82.
Species A2: Fig. 3, plasma processing apparatus 1B, paragraph [0064], having variable impedance circuit 81a, variable impedance circuit 81b, variable impedance circuit 82a, and variable impedance circuit 82b, instead of variable impedance circuit 81 and 82 as required in apparatus 1, Fig. 1.
Species A3: Fig. 4, plasma processing apparatus 1C, paragraph [0069], having variable impedance circuit 81c, variable impedance circuit 81d instead of variable impedance circuit 81 as required in apparatus 1, Fig. 1; having variable impedance circuit 82c and variable impedance circuit 82d instead of variable impedance circuit 82 as required in apparatus 1, Fig. 1; wherein the circuit configuration of apparatus 1C, Fig. 4 is substantially different from apparatus 1B, Fig. 3, wherein the differences include at least: apparatus 1C, Fig. 4 requires first through third partial paths 71a-71b and fourth through sixth partial paths 72a-72c, while apparatus 1B, Fig. 3 does not have partial paths.
 With regards to Species B sheath adjuster and focus ring configuration:
Species B1: Fig. 2A and 2B, sheath adjuster 74 includes a power source configured to apply negative voltage to  focus ring FR, paragraph [0050];
Species B2: Fig. 7A and 7B, sheath adjuster 74D includes a drive device 74a and a shaft 74b configured to vertically move focus ring FRD, wherein focus ring FRD includes annular parts FR1 and FR2, paragraph [0091]. 
In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/              Examiner, Art Unit 1716      

/RAKESH K DHINGRA/              Primary Examiner, Art Unit 1716